 

[gfgjrdt5f1n0000001.jpg]

Exhibit 10.3

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made and entered into by and
between CytomX Therapeutics, Inc., a Delaware corporation, with an address at
151 Oyster Point Blvd, Suite 400, South San Francisco, CA  94080, (“Company”)
and Dr. Rachel Humphrey, an individual residing at 251 Bouvant Drive, Princeton,
NJ 08540 (“Consultant”), effective as of August 19, 2019 (“Effective Date”).  

 

 

Recitals

 

Whereas, Consultant has skills and knowledge in the Company’s field of endeavor
and is well suited to advise the Company; and

 

Whereas, the Company desires that Consultant advise and consult with the Company
in Consultant’s area of expertise and on the terms and conditions set forth
herein;

 

Now Therefore, in consideration of the mutual obligations specified in this
Agreement, the parties agree to the following:

 

1.Consulting Services. The Company hereby retains the Consultant and Consultant
accepts such retention upon the terms and conditions set forth in this
Agreement.  The Consultant shall serve as an advisor to the Company, providing
consulting services to the Company on clinical oncology strategy and development
matters of the Company from time to time as requested (the “Services”).  The
Chief Executive Officer of the Company, or his designee shall initiate requests
for services, and the Consultant will perform the Services using Consultant’s
highest degree of professional skill and expertise. In rendering the services,
Consultant will determine the specific manner in which the services will be
performed, but will accommodate the scheduling requirements and the work of the
Company.  

 

Consultant shall render the Services at such times and in such quantities as are
mutually agreeable, provided that such Services shall not exceed fifteen (15)
hours in any given month, unless otherwise specifically agreed to by Consultant
and Company.

 

2.Compensation.  Company shall pay Consultant $500.00 per hour, payable in
arrears pursuant to monthly invoices (provided by Consultant) for the Services,
such invoices payable within thirty (30) days from date of receipt by the
Company.  The Company shall also reimburse Consultant for reasonable expenses
incurred in performing services for the Company,

 

[gfgjrdt5f1n0000002.jpg]

 

[654-003/00672989-2]

US-DOCS\110311757.1

 

--------------------------------------------------------------------------------

 

[gfgjrdt5f1n0000001.jpg]

 

 

including, but not limited to, reasonable airfare, lodging, meals and other
transportation expenses, provided, that any expenses in excess of $500 incurred
in any one month shall require written approval of the Company prior to being
incurred.  

 

3.Independent Contractor Status.  It is understood and agreed that Consultant is
an independent contractor, is not an agent or employee of the Company, and is
not authorized to act on behalf of the Company.  Consultant agrees not to hold
himself or herself out as, or give any person any reason to believe that she is
an employee, agent, joint venturer or partner of the Company. The Company will
not make any deductions from any amounts payable to Consultant for taxes or
insurance (except to the extent the Company is required by law to do so).  All
payroll, income and employment taxes shall be the sole responsibility of
Consultant.  

 

4.No Solicitation.  During the term of this Agreement and for one (1) years
after its termination, Consultant (and its personnel performing hereunder) will
not personally or through others recruit, solicit or induce any employee of the
Company to terminate his or her employment with the Company.

 

5.Maintaining Confidential Information.

 

5.1Company Information.  During the term of this Agreement, Consultant may
receive or otherwise be exposed to confidential and proprietary information
relating to the Company’s technology, know-how, data, inventions, developments,
plans, business practices, and strategies, and those of the Company’s
collaborators and business associates.  Such confidential and proprietary
information of the Company (collectively referred to as “Information”) may
include but not be limited to: (i) information supplied to Consultant with the
legend “Confidential” or equivalent; (ii) the Company’s marketing and customer
support strategies, financial information (including sales, costs, profits and
pricing methods), internal organization, employee information, customer lists
and business plans; (iii) the Company’s technology, including, but not limited
to, discoveries, inventions, research and development efforts, manufacturing
processes, assays, data (including without limitation preclinical, clinical and
manufacturing data), software, trade secrets, processes, compounds, product,
candidates, products, samples, media and/or cell lines (and procedures and
formulations for producing any such samples, media and/or cell lines), vectors,
viruses, assays, plasmids, formulas, methods, protocols, clinical trial designs
and strategies and product know‑how and show‑how; (iv) all derivatives,
improvements, additions, modifications, and enhancements to any of the above,
including any such information or material created or developed by Consultant
under this Agreement; (v) information of third parties as to which the Company
has an obligation of confidentiality; and (vi) information regarding the
Consulting Inventions (defined in Section 6.1).

 

[gfgjrdt5f1n0000002.jpg]

 

[654-003/00672989-2]

US-DOCS\110311757.1

--------------------------------------------------------------------------------

 

[gfgjrdt5f1n0000001.jpg]

 

 

Consultant acknowledges the confidential and secret character of the Information
and agrees that the Information (with the exception of information in category
(v)) is the sole, exclusive and extremely valuable property of the
Company.  Accordingly, Consultant shall not reproduce any of the Information
without the applicable prior written consent of the Company, use the Information
except in the performance of this Agreement, nor disclose all or any part of the
Information in any form to any third party, either during or after the term of
this Agreement.  Upon termination of this Agreement for any reason, including
expiration of term, Consultant agrees to cease using and to return to the
Company all whole and partial copies of the Information.  

 

Consultant shall not remove from the premises of Company or otherwise transfer
to any third party any materials to which Company provides Consultant access,
unless Consultant has express advance written consent from Company.

 

5.2Employer Information.  Consultant agrees that she will not, during her
engagement with the Company, improperly use or disclose any proprietary
information or trade secrets of her former or current employers or companies
with which she has or has had a consulting or other relationship, if any.

 

5.3Third Party Information.  Consultant recognizes that the Company has received
and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and, in some cases, to use it only for
certain limited purposes.  Consultant agrees that she owes the Company and such
third parties, both during the term of her or his engagement and thereafter, a
duty to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation (except in
a manner that is consistent with the Company’s agreement with the third party)
or use it for the benefit of anyone other than the Company or such third party
(consistent with the Company’s agreement with the third party).

 

5.4Statutory Immunity from Prosecution. Consultant shall not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret that: (i) is done solely for the purpose of reporting or
investigating a suspected violation of law and is made in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; or (ii) is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.

 

6.Inventions.  

 

6.1Disclosure of Inventions.  Consultant shall promptly and fully disclose to
the Company any and all ideas, improvements, inventions, know-how, techniques
and works of

 

[gfgjrdt5f1n0000002.jpg]

 

[654-003/00672989-2]

US-DOCS\110311757.1

--------------------------------------------------------------------------------

 

[gfgjrdt5f1n0000001.jpg]

 

 

authorship learned, conceived or developed by Consultant pursuant to her, his or
its performance of the Services for the Company and/or using the Information
(whether such use of Information occurs during or after the term of this
Agreement (and without implying any right to use the Information outside of
performing the Services)) (all of the foregoing, together with all intellectual
property rights therein (including without limitation patent applications and
patents), the “Consulting Inventions”).  All inventions by Consultant during the
term of the Services or within one (1) year thereafter and having utility in the
field of protease-activated biologics shall be presumed to have been made using
the Information unless Consultant is able to show conclusively that they were
not.

 

6.2Inventions Assigned to the Company.  Consultant agrees that any and all
Consulting Inventions shall be the sole and exclusive property of the
Company.  Accordingly, Consultant hereby assigns to the Company all her, his or
its right, title and interest in and to the Consulting Inventions, and agrees to
execute and deliver (during and after the term of this Agreement and for no
additional consideration) all documents and take all reasonable, lawful actions
to assist the Company to evidence or record such assignment or perfect, defend
or enforce the Consulting Inventions.  Consultant shall do so both during and
after the term of this Agreement, for no additional consideration beyond the
payments from Company to Consultant for the Services during the term of this
Agreement.  Further, if Company is unable, after making reasonable inquiry, to
obtain Consultant’s signature on any such documents, Consultant hereby appoints
Company as Consultant’s attorney-in-fact to execute and deliver such documents.

 

Consultant explicitly acknowledges and agrees that all works of authorship
contained in the Consulting Inventions are “works for hire” under the copyright
laws of the United States, and that the Company shall own the copyright in all
such works of authorship.

 

7.Term and Termination.  This Agreement shall expire June 30,
2020.  Notwithstanding the foregoing, either the Company or Consultant may
terminate this Agreement at any time with or without cause by giving thirty (30)
days written notice.  If this Agreement terminates, Consultant shall cease work
immediately after giving or receiving such notice or termination, unless
otherwise advised by the Company, shall return to the Company all Information,
Consulting Inventions, and other materials belonging to the Company, and shall
notify the Company of costs incurred up to the termination date.  Sections 4-6
of this Agreement shall survive any termination of this Agreement.  

 

8.Compliance with Applicable Laws.  Consultant warrants that all work performed
under this Agreement complies with or will comply with all applicable United
States and foreign laws and regulations.

 

9.Assignment; Benefit.  This Agreement is for the personal services of
Consultant and may not be assigned by her, him or it.  Consultant may not
delegate any of his, her or its duties

 

[gfgjrdt5f1n0000002.jpg]

 

[654-003/00672989-2]

US-DOCS\110311757.1

--------------------------------------------------------------------------------

 

[gfgjrdt5f1n0000001.jpg]

 

 

under this Agreement nor shall it be assignable by Consultant by operation of
law, without the prior written consent of the Company.  The parties’ rights and
obligations under this Agreement will bind and inure to the benefit of their
respective successors, heirs, executors, and administrators and permitted
assigns.

 

10.Legal and Equitable Remedies.  Consultant hereby acknowledges and agrees that
if Consultant breaches this Agreement, including, without limitation, by the
actual or threatened disclosure of Information or Consulting Inventions without
the prior express written consent of the Company, the Company will suffer an
irreparable injury, such that no remedy at law will afford it adequate
protection against, or appropriate compensation for, such injury. Accordingly,
Consultant hereby agrees that the Company shall be entitled to specific
performance of Consultant’s obligations under this Agreement, as well as such
further relief as may be granted by a court of competent jurisdiction.

 

11.Notices.  Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing.  Such notice shall be deemed given upon personal
delivery to the appropriate address or sent by certified or registered mail,
three days after the date of mailing.  Either party may update its notice
address by written notice to the other party.

 

 

If to the Company:

If to the Consultant:

 

CytomX Therapeutics, Inc.

151 Oyster Point Blvd, Suite 400

South San Francisco, CA  94080

ATTN: General Counsel

Dr. Rachel Humphrey

At the address set forth above

 

 

12.Governing Law; Severability.  This Agreement shall be governed by and
construed according to the laws of the State of California, without giving
effect to its conflict of laws rules.  If any provision of this Agreement is
found by a court of competent jurisdiction to be unenforceable, that provision
shall be severed and the remainder of this Agreement shall continue in full
force and effect.  Any disputes arising under this Agreement shall be resolved
by trial to a judge as the finder of fact seated in a court of competent subject
matter jurisdiction in California.  Each party hereby consents to, and waives
any defenses that party may have to or conflicting with, the personal
jurisdiction and venue of all such courts or relating to trial to a judge
(including without limitation the defense of forum non conveniens).

 

13.Complete Understanding; Modification.  This Agreement constitutes the final,
exclusive and complete understanding and agreement of the Company and Consultant
with

 

[gfgjrdt5f1n0000002.jpg]

 

[654-003/00672989-2]

US-DOCS\110311757.1

--------------------------------------------------------------------------------

 

[gfgjrdt5f1n0000001.jpg]

 

 

respect to the subject matter hereof.  There are no other understandings,
agreements, representations or warranties between the parties with respect to
that subject matter other than those set forth in this Agreement.  Any waiver,
modification or amendment of any provision of this Agreement shall be effective
only if in writing and signed by a Company officer. This Agreement may be signed
electronically or in counterparts.  

 

14.Indemnification. The Company shall indemnify and hold Consultant harmless to
the fullest extent permitted by applicable law against all expense, liability,
and loss (including, without limitation, attorneys’ fees) actually and
reasonably incurred or suffered by Consultant in connection with defending any
third-party claim or lawsuit arising out of or in connection with Consultant’s
performance under this Agreement, except for such loss or damage arising from
Consultant’s or Consultant’s employees’ unlawful conduct, gross negligence,
willful misconduct, or fraud. Consultant shall promptly notify the Company in
writing of such claim or lawsuit.

 

In Witness Whereof, the parties hereto have executed this Agreement as of the
Effective Date.

 

CytomX Therapeutics, Inc.

 

 

Consultant

 

 

 

 

 

By:

/s/ Sean McCarthy

 

By:

/s/ Rachel Humphrey

 

 

 

 

 

Name:

Dr. Sean McCarthy

 

Name:

Dr. Rachel Humphrey

 

 

 

 

 

Title:

President and CEO

 

 

 

 

 

 

 

 

Date:

August 28, 2019

 

Date:

August 28, 2019

 

 

[gfgjrdt5f1n0000002.jpg]

 

[654-003/00672989-2]

US-DOCS\110311757.1